UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                         No. 18-3579
                                        _____________

                           UNITED STATES OF AMERICA

                                             v.

                            TOMAS LIRIANO CASTILLO,
                                              Appellant
                                _______________

                        On Appeal from the District Court of the
                                      Virgin Islands
                              (D.C. No. 3-16-cr-0029-001)
                         District Judge: Hon. Curtis V. Gomez
                                    _______________

                                  Argued April 9, 2019

       Before: SMITH, Chief Judge, JORDAN and RENDELL, Circuit Judges.

                                  (Filed: May 9, 2019)
                                   _______________

                            ORDER AMENDING OPINION
                                _______________

      IT IS ORDERED that the slip opinion in the above case, filed May 9, 2019, be

amended as follows:

      Page 1 of the caption, line 22:

             “DiRusso” should be replaced by “DiRuzzo”.

                                                  By the Court,

                                                   s/ Kent A. Jordan
                                                  Circuit Judge
Dated: May 22, 2019
Tmm/cc: Joseph A. DiRuzzo, III, Esq.
William Glaser, Esq.
Sigrid M. Tejo-Sprotte, Esq.
Daniel Lader, Esq.
Gregory M. Lipper, Esq.




                                       2